STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 1, 2018
               Plaintiff-Appellee,

v                                                                   No. 336131
                                                                    Oakland Circuit Court
JONATHON ALAN JASZCZOLT,                                            LC No. 2014-249810-FH

               Defendant-Appellant.


Before: O’BRIEN, P.J., and METER and RIORDAN, JJ.

PER CURIAM.

        Defendant, Jonathon Alan Jaszczolt, appeals as on leave granted1 an order denying his
motion to dismiss under the Michigan Medical Marihuana2 Act (MMMA), MCL 333.26421 et
seq.3 The prosecutor charged defendant with manufacturing 20 or more but fewer than 200
marijuana plants, MCL 333.7401(2)(d)(ii); possessing a firearm during the commission of a
felony, MCL 750.227b; and possessing with intent to deliver 5 kilograms or more but fewer than
45 kilograms of marijuana, MCL 333.7401(2)(d)(ii). Defendant presently argues that the trial
court erred by denying the motion to dismiss and disallowing the presentation of a § 8 defense at
trial despite his alleged presentation of evidence of each element of a § 8 defense under MCL
333.26428(a). We affirm.



1
  This Court initially denied defendant’s application for leave to appeal. People v Jaszczolt,
unpublished order of the Court of Appeals, entered February 2, 2017 (Docket No. 336131).
Defendant sought leave to appeal in the Supreme Court. In lieu of granting defendant’s
application, the Supreme Court remanded the case to this Court for consideration as on leave
granted. People v Jaszczolt, 501 Mich. 943; 904 NW2d 622 (2017).
2
 Although the spelling “marihuana” is used throughout the MMMA, “this Court uses the more
common spelling, ‘marijuana,’ in its opinions.” People v Anderson (On Remand), 298 Mich. App.
10, 12 n 1; 825 NW2d 641 (2012). We will use this Court’s preferred spelling unless quoting
material that includes the legislative spelling.
3
  Defendant argued, as an alternative to dismissal, that the trial court allow defendant to present
at trial an affirmative defense under MCL 333.26428. The trial court disallowed this alternative.


                                                -1-
       The Oakland County Sheriff’s Office began investigating defendant’s activities in
January 2014 and effectuated a traffic stop of defendant in February of that year, finding in
defendant’s vehicle approximately 20 ounces of marijuana divided between two gallon-sized
bags. A search executed at defendant’s residence resulted in the finding of an assault-style
shotgun, several garbage bags containing 8.69 pounds of usable marijuana, additional marijuana
in various locations, various paraphernalia, 47 marijuana plants with roots, and 41 “clones”
without roots.

        The trial court originally found that defendant was not entitled to a § 8 defense because
defendant admitted that he was transferring some of the marijuana to a non-patient third party for
the purported purpose of making marijuana “butter.” This Court denied leave to appeal this
ruling, but the Supreme Court remanded the case to us, directing us to remand the case to the
trial court for further findings. People v Jaszczolt, 501 Mich. 943; 904 NW2d 622 (2017). The
Supreme Court stated: “A single act by the defendant that is outside the parameters of the
MMMA does not per se taint all of the defendant’s marijuana-related conduct.” Id. at 944.

       While retaining jurisdiction, we directed the trial court to “make written findings of fact
and conclusions of law relating to the three charges against defendant, including any necessary
conclusions as to application of the retroactive amendments to the Michigan Medical Marihuana
Act, MCL 333.26421 et seq., in 2016 PA 281-283, to any of the defendant’s marijuana-related
conduct, including but not limited to defendant’s claim that he planned to transfer a portion of
the marijuana in his possession to a third-party to make a ‘marihuana-infused product.’ ” People
v Jaszczolt, unpublished order of the Court of Appeals, entered January 25, 2018 (Docket No.
336131) (citations omitted).

       The trial court, on remand, found that defendant had not satisfied his burden of presenting
prima facie evidence of each element of a §8 defense. The court explained:

       The registered patients saw the doctor only once and for a limited time. There
       was nothing presented that the doctor had reviewed the patients’ relevant medical
       records. There was nothing presented to demonstrate that the doctor has a
       reasonable expectation of providing follow-up care to the patients. Thus, the
       record simply does not reflect sufficient evidence to permit the affirmative
       defense to be presented to the jury.

               Additionally, while Defendant testified he had enough to satisfy the needs
       of his patients, this is not the proper question. The proper question was whether
       Defendant had no more than reasonably necessary to satisfy the needs of his
       patients. [MCL 333.26428(a)(2).] Since Defendant failed to address this issue,
       he is not entitled to present the affirmative defense under §8.

The trial court did not address the effect of the amendments, implicitly concluding that they were
irrelevant because of defendant’s failure to establish the basic elements of a § 8 defense.

       Defendant argues that the trial court erred by denying his motion because defendant
possessed marijuana for the medical benefit of himself and of patients—Regina Jaszczolt,


                                               -2-
Stefani Jaszczolt, and Larry Brevich—and presented sufficient proof concerning each element of
a § 8 defense.

        We review for an abuse of discretion a trial court’s ruling regarding a motion to dismiss.
People v Manuel, 319 Mich. App. at 291, 299; 901 NW2d 118 (2017). An abuse of discretion
occurs when the trial court chooses a result that falls outside the range of principled outcomes.
People v Tackman, 319 Mich. App. 460, 468; 901 NW2d 638 (2017). We review for clear error a
trial court’s findings of fact and review de novo the interpretation of statutes. People v Bylsma,
493 Mich. 17, 26; 825 NW2d 543 (2012).

       We conclude that the trial court did not err by denying defendant’s motion and precluding
defendant from presenting a § 8 defense because defendant did not establish the existence of
bona fide physician-patient relationships at the evidentiary hearing.

         “[A] patient and a patient’s primary caregiver, if any, may assert the medical purpose for
using marihuana as a defense to any prosecution involving marihuana,” MCL 333.26428(a),
provided that the defendant presents prima facie evidence of each element of the defense before
trial, People v Hartwick, 498 Mich. 192, 228; 870 NW2d 37 (2015); People v Kolanek, 491 Mich.
382, 410-411; 817 NW2d 528 (2012). In addition, when the defendant is able to establish the
elements of a § 8 defense by a preponderance of the evidence, Hartwick, 498 Mich. at 228 n 69,
and no material question of fact remains, the defendant is entitled to dismissal of the charges,
Kolanek, 491 Mich. at 412. See also MCL 333.26428(b). “Alternatively, if a defendant
establishes a prima facie case for this affirmative defense by presenting evidence on all the
elements listed in subsection (a) but material questions of fact exist, then dismissal of the charges
is not appropriate and the defense must be submitted to the jury.” Kolanek, 491 Mich. at 412.
“[I]f there are no material questions of fact and the defendant has not shown the elements listed
in subsection (a), the defendant is not entitled to dismissal of the charges and the defendant
cannot assert § 8(a) as a defense at trial.” Id.

       A defendant asserting § 8 as a defense must present evidence showing that

       [a] physician has stated that, in the physician’s professional opinion, after having
       completed a full assessment of the patient’s medical history and current medical
       condition made in the course of a bona fide physician-patient relationship, the
       patient is likely to receive therapeutic or palliative benefit from the medical use of
       marihuana to treat or alleviate the patient’s serious or debilitating medical
       condition or symptoms of the patient’s serious or debilitating medical condition[.]
       [MCL 333.26428(a)(1).]

As the Supreme Court explained in Hartwick, the requirements of subsection (a)(1) can be
reduced to three elements:

               (1) The existence of a bona fide physician-patient relationship,

             (2) in which the physician completes a full assessment of the patient’s
       medical history and current medical condition, and


                                                -3-
                 (3) from which results the physician’s professional opinion that the patient
          has a debilitating medical condition and will likely benefit from the medical use
          of marijuana to treat the debilitating medical condition. [Hartwick, 498 Mich. at
          229.]

       With respect to the first element of subsection (a)(1), the trial court determined on
remand that defendant’s proofs were insufficient to establish the existence of bona fide
physician-patient relationships. MCL 333.26423(a) provides:

                 (a) “Bona fide physician-patient relationship” means a treatment or
          counseling relationship between a physician and patient in which all of the
          following are present:

                 (1) The physician has reviewed the patient’s relevant medical records and
          completed a full assessment of the patient’s medical history and current medical
          condition, including a relevant, in-person, medical evaluation of the patient.

                 (2) The physician has created and maintained records of the patient’s
          condition in accord with medically accepted standards.

                 (3) The physician has a reasonable expectation that he or she will provide
          follow-up care to the patient to monitor the efficacy of the use of medical
          marihuana as a treatment of the patient’s debilitating medical condition.

                  (4) If the patient has given permission, the physician has notified the
          patient’s primary care physician of the patient’s debilitating medical condition
          and certification for the medical use of marihuana to treat that condition.

         Regina, Stefani, and defendant testified about their interactions with a Dr. Kattoo,4 and
defendant described Brevich’s interaction with a different physician. Although the witnesses
generally described a typical, in-person evaluation in a medical-office setting, only Regina
indicated that her records were reviewed by the physician who certified her medical use of
marijuana. Stefani testified that she was getting marijuana for epidural-induced back pain that
would normally require narcotics, but she “didn’t want to take a pill;” she explicitly stated “[n]o”
when asked if Dr. Kattoo reviewed “any documents you brought with you.” Although defendant
testified that at his recent evaluation, Dr. Kattoo advised defendant that he had gained 20 pounds
in the past year, which suggests that Dr. Kattoo may have reviewed some form of internal record,
there is no indication that Dr. Kattoo ever reviewed the medical records relating to defendant’s
2008 and 2010 injuries, for which he used marijuana. Likewise, Brevich had treated with his
own physician, with the first name of “Namoon,”5 “for other reasons,” but there was no evidence
that this physician had ever reviewed medical records relevant to the medical condition and


4
    Dr. Kattoo’s first name is not apparent from the record.
5
    Dr. Namoon’s last name is not apparent from the record.


                                                  -4-
symptoms for which Brevich was using medical marijuana. Thus, defendant did not present
evidence to satisfy subsection 3(a)(1) with respect to himself and each of his patients, with the
exception of Regina.6

        A bona fide physician-patient relationship also requires that the physician “created and
maintained records of the patient’s condition in accord with medically accepted standards.”
MCL 333.26423(a)(2). Although the witnesses indicated that Dr. Kattoo took notes during their
examinations, and defendant’s testimony suggested that Dr. Kattoo and Brevich’s physician
maintained some sort of records relating to their treatment, the medical records were not
presented at the evidentiary hearing. In the absence of the actual medical records or testimony
from the physicians or their staffs, the trial court could not determine whether records were
created and maintained in accord with medically-accepted standards. Accordingly, defendant
failed to establish this aspect of a bona fide physician-patient relationship with respect to himself
or any of his patients. Because the evidence presented at the evidentiary hearing was insufficient
to establish the requirements of MCL 333.26423(a), the trial court did not err by finding that
defendant failed to establish the existence of bona fide physician-patient relationships as required
by § 8. As such, the trial court properly denied defendant’s motion and precluded him from
presenting a § 8 defense at trial. See Hartwick, 498 Mich. at 232 (“A primary caregiver has the
burden of establishing the elements of § 8(a)(1) for each patient to whom the primary caregiver
is alleged to have unlawfully provided marijuana.”)

        Defendant argues that he was entitled to a second evidentiary hearing because the first
hearing was held before the 2016 amendments of the MMMA were passed to clarify ambiguities
relating to marijuana-infused products. A trial court’s decision whether to hold an evidentiary
hearing is generally reviewed for an abuse of discretion, which “occurs when the court chooses



6
  Relying on Hartwick, 498 Mich. at 230 n 74, defendant argues that Stefani’s medical-marijuana
registration card constituted prima facie proof of the second requirement set forth in Hartwick,
i.e., that the physician “complete[d] a full assessment of the patient’s medical history and current
medical condition ,” id. at 229. The Hartwick Court opined that a registration card issued after
April 1, 2013, would provide sufficient proof of this requirement because a physician’s written
certification issued after that date required that the physician complete a full, in-person
assessment of the patient. Id. at 229 n 72, 230 n 74. The issue we are concerned with here,
however, is the first requirement set forth in Hartwick, i.e., “[t]he existence of a bona fide
physician-patient relationship[.]” Id. at 229. As noted, MCL 333.26423(a)(1) requires that the
physician has “completed a full assessment of the patient’s medical history and current medical
condition” and also requires that the physician “has reviewed the patient’s relevant medical
records[.]” Defendant argues that a “full assessment” necessarily includes a review of records,
but if this were the case, there would have been no need for the Legislature to include a separate
clause about the review of “relevant medical records[.]” Here, the nature of the patients’
ailments (epidural-induced pain for Stefani, a “PCL” tear and broken bones for defendant, and a
broken bone and gunshot wounds for Brevich) were such that relevant medical records would
exist, and in fact defendant makes no argument that they did not exist.


                                                -5-
an outcome that falls outside the range of reasonable and principled outcomes.” People v Unger,
278 Mich. App. 210, 216-217; 749 NW2d 282 (2008).

        The trial court did not abuse its discretion by denying defendant’s “renewed” motion
without conducting a second evidentiary hearing. The trial court held an evidentiary hearing on
June 16, 2016, during which defendant had a complete opportunity to present evidence in
support of his § 8 defense. Defendant’s contention that he is entitled to a second evidentiary
hearing as a result of the 2016 amendments of the MMMA lacks merit. Regardless of the new
provisions concerning marijuana-infused products, defendant is not entitled to assert a § 8
affirmative defense because he failed to establish an essential element of the defense—the
patient’s medical use of marijuana made in the context of a bona fide physician-patient
relationship. See MCL 333.26428(a)(1).

        Defendant, in his statement of questions presented for appeal, sets forth an additional
question relating to the 2016 amendments of the MMMA, but defendant does not develop this
issue in the body of his brief. As such, he has abandoned the issue. People v Payne, 285 Mich
App 181, 188; 774 NW2d 714 (2009). In addition, although the Supreme Court referred to these
amendments in its opinion remanding the case to us, Jaszczolt, 501 Mich. at 943-944, our order
remanding the case to the trial court indicated that the court must address “any necessary
conclusions” regarding the amendments. People v Jaszczolt, unpublished order of the Court of
Appeals, entered January 25, 2018 (Docket No. 336131) (emphasis added). The court implicitly
concluded that the issues surrounding those amendments were not pertinent in light of
defendant’s failure to establish required elements of a § 8 defense, and defendant has not
established any error with respect to this conclusion.

       Affirmed.



                                                          /s/ Colleen A. O'Brien
                                                          /s/ Patrick M. Meter
                                                          /s/ Michael J. Riordan




                                              -6-